Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a method and apparatus with a multi-cathode PVD chamber comprising a plurality of cathode assemblies having a motor to drive a shaft and rotate a magnet assembly coupled to the shaft, the magnet assembly comprising outer magnets surrounding an inner magnet, the magnet assembly slidably mounted to a mounted plate and having a counterweight opposite the magnet assembly.  Claims 1 and 16 also require each cathode assembly also comprises a housing surrounding a conductor surrounding the magnet assembly, the conductor containing a coolant channel to cool each of the cathode assemblies.

While prior art teaches knowledge in the art multi-cathode PVD systems, movable magnet assemblies with central and outer magnets and rotation mechanisms, slidable mounting of the magnets, housings and conductors surrounding a magnet system, and coolant channels through the housing and/or conductors to a cathode assembly (see prior office actions, specifically Subramani [plurality of cathodes, magnet system movable with respect to a mounting plate], Pavloff [inner and outer magnets with rotation shaft and motor] and Moslehi [housing and conductors with cooling channel therethrough], none of the prior art teaches all .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON BERMAN/Primary Examiner, Art Unit 1794